Citation Nr: 0614599	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  99-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches and brain 
hemorrhage, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a fatigue, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as due to an undiagnosed 
illness.  

8.  Entitlement to service connection for dementia, to 
include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active duty from March 1979 to January 1980 
and from January 31 to April 23, 1991, including service in 
the Southwest Asia Theater of Operations.  The veteran also 
had additional service in the Army National Guard.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1997 decision by 
the RO which denied service connection for the disabilities 
now at issue on appeal.  In July 1999, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal to the RO for additional development in 
November 2000 and April 2003.  

In August 2004, the Board denied the issues as stated above.  
The veteran appealed the Board's decision to United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion to Vacate the BVA Decision and Remand, the Court 
vacated and remanded the August 2004 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  As these issues are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

After the file had been returned to the Board from the Court, 
the veteran's attorney submitted additional VA medical 
documents for the record.  It does appear that the veteran or 
his attorney waived consideration of this evidence by the 
Regional Office.  

The veteran contends, in essence, that he experiences a skin 
rash, gastrointestinal problems, shortness of breath, 
headaches, fatigue, blurred vision, bilateral shoulder pain, 
and dementia as a result of his military service.  More 
specifically, he believes that all of these conditions are a 
result of undiagnosed illness incurred during his service in 
the Persian Gulf War.

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  The veteran's claims file shows that the 
veteran's symptoms involving his skin, gastrointestinal and 
respiratory systems, headaches, fatigue, blurred vision, 
shoulders, and memory loss have been attributed to several 
known impairments (including dermatitis, tinea cruris, 
dyspepsia, obstructive airway disease, tension and migraine 
headaches, sleep apnea, myopia and presbyopia, arthritis, 
tendon tear, tendonitis, brain hemorrhage, and dementia).

The veteran's representative has argued that the veteran's 
dermatitis, dyspepsia, obstructive airway disease, dementia, 
and arthritis are not diagnosed illnesses but general 
descriptions of disabling conditions without attribution to a 
specific disability.  A definitive medical statement 
regarding whether each of the named conditions is a diagnosed 
vs. and undiagnosed illness is necessary.  In view of the 
foregoing, the case is REMANDED for the following:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA that treated the veteran 
for the illnesses listed above since 
December 1997.  After the veteran has 
signed the appropriate releases, those 
records not already on file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
medical examination to ascertain the 
nature of the veteran's various 
illnesses.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

The physician is requested to respond to 
the following questions:

a.  Are dermatitis, dyspepsia, 
obstructive airway disease, dementia, 
and/or arthritis general descriptions of 
disabling conditions or known clinical 
diagnoses?

b.  Can the symptoms involving the 
veteran's skin, gastrointestinal and 
respiratory systems, headaches, fatigue, 
blurred vision, shoulders, and memory 
loss be associated with a known clinical 
diagnosis? 

c.  If the symptom or complaint cannot be 
associated with a known clinical 
diagnosis, specify whether the veteran 
has objective indications of a chronic 
disability resulting from an illness 
manifested by skin changes, 
gastrointestinal problems, respiratory 
problems, headaches, fatigue, blurred 
vision, shoulder problems, or memory 
loss, as established by history, physical 
examination, and laboratory tests, that 
have either (1) existed for 6 months or 
more, or (2) exhibited intermittent 
episodes of improvement and worsening 
over a 6-month period? If there is any 
chronic undiagnosed disability found 
please offer an opinion whether it is at 
least as likely as not that the 
disabilities are related to the veteran's 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

The examiner must provide adequate 
reasons and bases for all opinions 
rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






